Citation Nr: 1455118	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had a period of active duty for training from April 1966 to August 1966.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously remanded the Veteran's claims for further development in December 2013.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  
 
A new opinion for the Veteran's bilateral hearing loss and tinnitus claims must be obtained.  At the January 2014 VA audiology examination, the examiner provided a negative opinion regarding etiology based primarily upon the Veteran's normal hearing at discharge.  While that examiner did cite to a medical resource in his opinion, the Board finds that the examination was inadequate.  First, as specifically noted in the Board's December 2013 remand directives, the absence of hearing loss at the time of separation from service is not necessarily fatal to a veteran's hearing loss claim.  Thus, an opinion based solely upon this fact is insufficient.  Second, the Board's December 2013 remand directives also directed the VA examiner to discuss the causes of hearing loss and how hearing loss due to exposure to noise develops as distinguished from how hearing loss develops from other causes.  This discussion was absent from the examiner's report.  Finally, the 2014 examiner also did not address the Veteran's contentions that his diminished hearing began in service.  A new VA opinion should be obtained which specifically addresses the Veteran's statements and exposure to loud noise while in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, obtain an addendum opinion regarding the nature and etiology of any bilateral hearing loss and/or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner is requested to specifically address the Veteran's testimony regarding in service noise exposure, as well as his testimony regarding diminished hearing and ear ringing since service.  The Veteran claims that he had military noise exposure during his period of active duty for training and that after he returned home, he realized that his hearing had deteriorated.  Service records show that the Veteran was a supply handler; however, he also received an expert badge (rifle) and thus, there is some evidence of noise exposure.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral hearing loss and/or tinnitus is causally or etiologically related to the Veteran's military service.  

The examiner should also provide an opinion regarding whether any diagnosed tinnitus is caused or aggravated by the Veteran's bilateral hearing loss.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss, which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the current hearing loss was caused by noise exposure in service as opposed to some other cause.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



